                                                                                    E-FILED
                                                         Monday, 30 March, 2020 11:54:14 AM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )                No. 20-cr-30015
                          )
SHARNELL WASHINGTON,      )
                          )
         Defendant.       )

                                   OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      The Court has received Defendant Sharnell Washington’s Notice

Regarding Motion to Possess Electronic Discovery (d/e 10) (Notice). The

parties have complied with the Court’s Text Order entered March 24, 2020

and have (1) configured two laptop computers (Laptops) owned by the

Federal Public Defender in a manner agreed upon by the parties to permit

Defendant to use the Laptops to review discovery stored on a disc provided

by the Government and (2) secured the agreement of the Macon County

Jail authorities to follow protocols (hereinafter referred to as policies and

procedures) used at other jails in this District that allow federal defendants

to review electronic copies of discovery. Notice, at 1-2. The Government

has no opposition to providing Defendant Washington with CD or DVD

discs containing electronic copies of discovery under these conditions. See
                                  Page 1 of 3
United States’ Response to Defendant’s Motion to Possess Electronic

Discovery (d/e 9) ¶ 6 (“The United States does not object to providing a

disc containing the 65 pages of document discovery already tendered to

defense counsel, for the defendant’s review in the Macon County Jail . . .

.”). Defendant Washington’s request to possess electronic discovery,

therefore, is now ALLOWED. The Court finds good cause to allow

Defendant to review pretrial discovery electronically while in a correctional

facility. See Local Rule 16.2(D).

      Defendant shall be afforded electronic access to pretrial discovery in

this cause pursuant to the policies and procedures used at other jails in this

District that allow federal defendants to review electronic copies of

discovery. The policies and procedures are set forth in the following

documents used by other jails in the District: Rules Governing Use of

Electronic Storage Media to View Legal Materials, Inmate Discovery

Receipt, Electronic Discovery Viewing Log, Discovery Material

Authorization Form, and Detainee Laptop Issuance Procedures.

      Defendant’s electronic access to pre-trial discovery in this cause is

expressly conditioned on: (1) the ongoing compliance at all times by

Defendant with the policies and procedures established by this Court; and

(2) the ongoing willingness of the correctional institution to afford Defendant

                                 Page 2 of 3
electronic access to the pre-trial discovery pursuant to the policies and

procedures established by this Court. Should security concerns arise with

respect to Defendant’s access to pre-trial discovery, that access can be

temporarily suspended without leave of Court but with notice to

Defendant’s counsel. Defendant may seek to regain access via petition to

the Court.

        This order shall modify only the application of Local Rule 16.2(B)(3)

and (4) to this cause. All other provisions of Local Rule 16.2 remain

applicable.

        THEREFORE, IT IS ORDERED that pursuant to Defendant Sharnell

Washington’s Notice Regarding Motion to Possess Electronic Discovery

(d/e 10) his Motion to Possess Electronic Discovery is now ALLOWED in

full.

ENTER: March 30, 2020.

                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                         UNITED STATES MAGISTRATE JUDGE




                                  Page 3 of 3
